t c summary opinion united_states tax_court enrique fernando dancausa valle petitioner v commissioner of internal revenue respondent docket no 5227-17s filed date enrique fernando dancausa valle pro_se aaron m greenberg for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2014 federal_income_tax the sole issue presented for decision is whether petitioner is entitled to deductions for education expenses_incurred in while pursuing a master of laws ll m degree from new york university nyu background the parties stipulated some of the facts and they are so found we incorporate the stipulation of facts and the attached exhibits herein by this reference petitioner resided in new york when the petition was timely filed i education and professional background petitioner earned his law degree licenciatura en derecho from carlos iii university in spain in date that same month he began working as a full-time associate at the madrid spain office of pricewaterhousecoopers tax legal services s l pwc petitioner continued his foreign legal education while continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar working at pwc earning an ll m degree with a major in corporate law from instituto de empresa law school in spain in date in date petitioner began work as an associate at bird bird llp’s office in madrid on date petitioner was admitted to the bar association of madrid he has since maintained a license to practice law in spain in date petitioner commenced work at the madrid offices of olswang llp an international law firm from september to date petitioner was stationed at the london england office of olswang llp petitioner describes his tasks at each of pwc bird bird llp and olswang llp as among others drafting specialized legal documents such as contracts and memoranda researching and analyzing legal and business requirements for clients and providing advice on legal matters after practicing law for several years in madrid and london petitioner moved to new york city to pursue an additional ll m degree at nyu petitioner enrolled at nyu in date and earned his ll m in date beginning in date petitioner participated in nyu’s pro bono placement program as a legal intern for the africa-asia agricultural enterprise 2under spanish law lawyers must become registered members of a spanish bar association in order to practice law see general by-law of spanish bar associations b o e pro bono program at sidley austin llp an international law firm petitioner paid tuition expenses of dollar_figure to attend nyu’s ll m program during tax_year on date the international law firm shearman sterling llp shearman offered petitioner a visiting attorney position as part of its international associate program iap as described on shearman’s website the ideal candidate for the iap has completed both a law degree in his or her home_country and an ll m program in a u s law school international associate program shearman sterling https www shearman com careers legal international-associate-program last visited date petitioner began his employment with shearman on date and was assigned to the mergers and acquisitions practice group shearman did not reimburse petitioner for the tuition expenses he incurred while earning his ll m degree on july 3for tax_year petitioner would not have been eligible to practice law in new york based solely on his admission to the bar in spain as of date attorneys admitted to the bar in a foreign jurisdiction are eligible to work in new york on a temporary basis under specific conditions however such attorneys may not establish a continual presence in the state for the practice of law see n y comp codes r regs tit pt see also press release new york state unified court system chief_judge announces new rules authorizing the temporary practice of law by foreign attorneys permitting foreign lawyers to register as in-house counsel date on file with the new york state unified court system if the rule had applied to the tax_year in question petitioner would still have needed to be admitted to the bar in new york to establish a permanent practice petitioner’s salary was increased to dollar_figure per year a salary commensurate with that of a typical second year associate petitioner describes his tasks at shearman as drafting specialized legal documents such as contracts and memoranda researching and analyzing legal and business requirements for clients and providing advice on legal matters petitioner’s ll m degree from nyu satisfied all requirements to take the new york state bar examination see n y comp codes r regs tit pt petitioner would not have satisfied the requirements to take the new york state bar examination with his other degrees and qualifications on date having passed the new york state bar examination petitioner was admitted to the practice of law in new york petitioner continued to work as a visiting attorney at shearman and to receive pay raises on date and date petitioner’s salary increased first to dollar_figure and then dollar_figure respectively on date petitioner became an associate at shearman in the mergers and acquisitions practice group his salary increased to dollar_figure on date ii income_tax return petitioner timely filed a form 1040nr u s nonresident_alien income_tax return prepared by his certified_public_accountant petitioner’s stated occupation on the form 1040nr was lawyer petitioner reported wage income of dollar_figure and claimed dollar_figure in total itemized_deductions on a schedule a itemized_deductions which included dollar_figure described as educational expenses deductible under sec_1_162-5 education expenses iii notice_of_deficiency and trial in the notice_of_deficiency respondent disallowed petitioner’s claimed deductions for education expenses of dollar_figure respondent does not raise any issue with regard to substantiation of the amount_paid petitioner asserts that the claimed deductions are ordinary and necessary business_expenses relating to his activities as an international attorney 4petitioner was a citizen of spain in 5the notice_of_deficiency includes an adjustment of dollar_figure claimed as other miscellaneous deductions that petitioner never challenged accordingly that adjustment is deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has not alleged or otherwise shown that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii education expenses petitioner claimed deductions for education expenses for his studies at nyu in petitioner asserts that these expenses relate to his activities as an international attorney respondent asserts that petitioner’s expenses are not deductible under sec_162 for the following reasons petitioner did not prove that they are ordinary and necessary business_expenses and petitioner’s program of study nyu ll m degree qualified him for a new trade_or_business a ordinary and necessary sec_162 generally allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite in general education expenses are deductible as ordinary and necessary business_expenses even though the education may lead to a degree if the education maintains or improves skills required by the taxpayer in his employment or other trade_or_business or meets the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs expenses that fall into either of these categories are nevertheless not deductible if the education is necessary to meet the minimum education requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business id para b such expenses are considered personal expenditures or constitute an inseparable aggregate of personal and capital expenditures id subpara petitioner has not asserted nor does the record reflect that his ll m degree met the express requirements of his employer or of applicable law or regulations imposed as a condition of the retention of his employment see id para a petitioner asserts that he was not required to hold an ll m or to be professionally licensed in the united_states in order to gain employment through the iap at shearman because of our conclusions infra on other disqualifying criteria we need not and do not reach a conclusion as to whether the education was necessary to meet minimum education requirements for employment b qualification for new trade_or_business petitioner argues that he was an international attorney before earning his ll m and that his additional degree merely improved the skills required in his existing trade whether education maintains or improves skills required by the taxpayer in his employment is a question of fact 77_tc_1124 aff’d without published opinion 9th cir date scully v commissioner tcmemo_2013_229 at for educational expenses to be deductible as business_expenses there needs to be a direct and proximate relationship between the education and the skills required for the taxpayer’s job however a precise correlation is not necessary boser v commissioner t c pincite there is no dispute that before and after receiving the ll m degree petitioner worked in the field of law specifically corporate international law respondent does not raise any issue with regard to petitioner’s lapse in employment while pursuing the degree consequently the proper focus is on the effect of the ll m on the work petitioner was qualified to perform when education qualifies a taxpayer to perform tasks and activities significantly different from those he could perform before the education then the education is deemed to qualify the taxpayer for a new trade_or_business robinson 6a currently unemployed taxpayer can remain engaged in a trade_or_business in which he was previously involved and to which he intends to return 40_tc_2 although petitioner left his position as an attorney in spain to come to the united_states without the promise of a specific position upon completing the ll m degree petitioner was only temporarily unemployed his intention to return to the practice of law is shown both by his employment history since obtaining the degree and the nature of the degree itself which continued his legal education v commissioner 78_tc_550 petitioner on whom the burden_of_proof rests must therefore prove that the education pursued did not qualify him to perform significantly different tasks from those he performed before the education and admission to the new york state bar we apply an objective standard in considering whether specific education qualifies a taxpayer for a new trade_or_business id pincite petitioner relies on allemeier v commissioner tcmemo_2005_207 in which a taxpayer performed sales marketing and management functions both before and after receiving a master of business administration m b a degree in that case we held that expenses_incurred to obtain the m b a were deductible because the advanced degree did not qualify the taxpayer for a new trade_or_business the m b a improved the taxpayer’s existing skills and did not qualify him to perform tasks and activities significantly different from those he could perform before receiving the advanced degree petitioner asserts that his situation is comparable to allemeier because the ll m improved his skills as an international attorney but did not significantly change the duties he was qualified to perform petitioner notes that these duties included drafting specialized legal documents researching and analyzing legal and business requirements for clients and providing advice to clients on legal matters the court concludes that petitioner’s day-to-day duties before and after receiving the ll m were somewhat similar however as noted in allemeier v commissioner slip op pincite an m b a differs from a professional degree such as an ll m received by a foreign lawyer not admitted to a state bar because the m b a is not a course of study that leads to qualification for a professional certification or license in contrast to the taxpayer’s education expenses in allemeier petitioner’s education expenses were incurred to obtain a degree which later allowed him to take the new york state bar examination and become qualified to practice law in the united_states respondent asserts that petitioner’s education expenses qualified him in a new trade_or_business citing o’connor v commissioner tcmemo_2015_155 aff’d 653_fedappx_633 10th cir in that case the court held that a u s citizen taxpayer who was licensed to practice law in germany could not deduct the expenses of a jurisprudence degree obtained in the united_states the taxpayer had not established himself in the legal profession in the united_states before obtaining his degree and thus the expenses were incurred in association with entering into a new trade_or_business o’connor v commissioner at see also 54_tc_490 petitioner argues that his situation is distinct because unlike mr o’connor he was a practicing attorney in the same type of law both before and after receiving his degree the court accepts petitioner’s contention that the ll m degree improved his skills as an international attorney in taking primarily corporate law courses in the united_states he likely expanded his knowledge of subject matter used in his work in international mergers and acquisitions and enhanced his practical english skills nonetheless the ll m degree also qualified him to perform tasks and activities significantly different from those he could perform before obtaining it as in o’connor v commissioner at petitioner was not eligible to sit for the new york state bar examination before obtaining his degree and had not established himself as an attorney in the united_states before incurring the educational expenses after receiving his ll m degree petitioner was permitted to take the bar exam and upon passing it and meeting all other eligibility requirements be admitted to practice as an attorney in new york see also 7in 54_tc_490 a taxpayer admitted to the practice of law in poland immigrated to the united_states the taxpayer incurred expenses to obtain a law degree in the united_states as a prerequisite to admission to practice law in ohio the court concluded the education expenses were personal and not deductible because the taxpayer had commendably invested much of his time to meet the minimum requirements for qualification in a new trade_or_business in this country id pincite thompson v commissioner tcmemo_2007_174 slip op pincite an individual who through education improves his skills in an existing trade_or_business may also become qualified for a new trade_or_business for these reasons we conclude that although petitioner may have improved his skills as an international attorney by obtaining his ll m the degree qualified him for a new trade_or_business the practice of law in new york therefore petitioner’s education expenses are properly considered personal expenditures rather than ordinary and necessary business_expenses iii conclusion for the reasons stated above we conclude that petitioner is not entitled to the claimed deductions for education expenses for taxable_year we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
